[Cite as State v. Allen, 2012-Ohio-1599.]


                                        COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                   :       Hon. W. Scott Gwin, J.
                                             :       Hon. Sheila G. Farmer, J.
-vs-                                         :
                                             :
RONNELL ALLEN                                :       Case No. 12-COA-003
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 10CRI109



JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    April 6, 2012




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

EMILY M. BATES                                       RONNELL A. ALLEN, PRO SE
110 Cottage Street                                   North Central Correctional Institution
Third Floor                                          Inmate No. A593856
Ashland, OH 44805                                    670 Marion/Williamsport Road, East
                                                     P.O. Box 1812
                                                     Marion, OH 43301-1812
Ashland County, Case No. 12-COA-003                                                          2

Farmer, J.

       {¶1}    On March 7, 2011, appellant, Ronnell Allen, pled guilty to two counts of

forgery in violation of R.C. 2913.31 and one count of grand theft in violation of R.C.

2913.02. By judgment entry filed April 22, 2011, the trial court sentenced appellant to

an aggregate term of ten months in prison, and granted him one hundred and twenty-six

days of jail time credit plus one day credit for each day served subsequent to the date of

sentencing while awaiting transfer to the receiving institution.

       {¶2}    Due to a request from the Ohio Department of Rehabilitation and

Correction for clarification on appellant's jail time credit, the trial court issued a judgment

entry on June 15, 2011 clarifying the jail time credit. The trial court limited appellant's

jail time credit to one hundred and twenty-six days and no more, as no further jail time

credit accrued following the date of sentencing due to appellant's existing incarceration

on other charges.

       {¶3}    Appellant did not file a direct appeal on his sentence and accompanying

jail time credit.

       {¶4}    On December 13, 2011, appellant filed a motion for jail time credit. By

judgment entry filed January 5, 2012, the trial court denied the motion.

       {¶5}    Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                               I

       {¶6}    "THE TRIAL COURT COMMITTED PLAIN ERROR VIOLATING DUE

PROCESS AND EQUAL PROTECTION OF THE LAWS WHEN IT FAILED TO
Ashland County, Case No. 12-COA-003                                                          3


ACKNOWLEDGE          JAIL    TIME    APPELLANT        SERVED,      AND     CREDIT     IT   TO

APPELLANT'S SENTENCE."

                                               I

       {¶7}   Appellant claims the trial court erred in failing to award him the correct

amount of jail time credit. We disagree.

       {¶8}   The trial court sentenced appellant to an aggregate term of ten months in

prison, and granted him one hundred and twenty-six days of jail time credit plus one day

credit for each day served subsequent to the date of sentencing while awaiting transfer

to the receiving institution. See, Judgment Entry filed April 22, 2011.

       {¶9}   Due to a request from the Ohio Department of Rehabilitation and

Correction for clarification on appellant's jail time credit, the trial court issued a judgment

entry on June 15, 2011 clarifying the jail time credit. The trial court limited appellant's

jail time credit to one hundred and twenty-six days and no more, as no further jail time

credit accrued following the date of sentencing due to appellant's existing incarceration

on other charges.

       {¶10} Appellant did not file an appeal on either judgment entry.           In State v.

Guilford, Stark App. No. 2009CA00107, 2010-Ohio-647, this court, in reviewing a similar

case wherein a defendant did not file a direct appeal of the jail time credit order, held

the following at ¶23-25:

       {¶11} "Under the doctrine of res judicata, a final judgment and conviction bars a

convicted defendant who was represented by counsel from raising and litigating in any

proceeding, except an appeal from that judgment, any defense or claimed lack of due

process that was raised or could have been raised by the defendant at trial, which
Ashland County, Case No. 12-COA-003                                                      4

resulted in that judgment of conviction, or on appeal from that judgment. State v.

Szefck, 77 Ohio St.3d 93, 95, 1996-Ohio-337, 671 N.E.2d 233; State v. Perry (1967), 10

Ohio St.2d 175, 180, 226 N.E.2d 104. The doctrine of res judicata has also been held

to apply to a jail-time credit motion that alleged an erroneous legal determination on jail

time credit. See, State v. Chafin, Franklin App. No. 06AP-1108, 2007-Ohio-1840; State

v. Lomack, Frank App. No. 04AP-648, 2005-Ohio-2716, at paragraph 12.                Issues

regarding jail-time credit are properly addressed on direct appeal. State ex rel. Rankin

v. Ohio Adult Parole Authority, 98 Ohio St.3d 476, 479, 2003-Ohio-2061, 786 N.E.2d

1286, State ex rel. Jones v. O'Connor, 84 Ohio St.3d 426, 1999-Ohio-470, 704 N.E.2d

1223; State v. Parsons, Franklin App. No. 03AP-1176, 2005-Ohio-457, at paragraph

8; State v. Robinson (Oct. 23, 2000), Scioto App. No. 00CA2698, 2000 WL

1617952, unreported; State v. Flynn (Nov. 7, 1997), Ashtabula App. No. 96-A-

0079; State v. Walker, Muskingum App. No. CT2007-0062, 2007-Ohio-6624.

       {¶12} "***

       {¶13} "We find that Appellant is barred by the doctrine of res judicata from

pursuing his Motion for Jail Time Credit. Appellant had an opportunity to appeal the trial

court's February 28, 2008 determination of jail time credit by means of a timely direct

appeal but failed to do so."

       {¶14} Because appellant failed to file a direct appeal from the April 22 and June

15, 2011 determinations on jail time credit, we find appellant's arguments herein to be

barred by the doctrine of res judicata.     See also, State v. Bradley, Stark App. No.

2010CA00197, 2011-Ohio-1228.
Ashland County, Case No. 12-COA-003                                                        5


       {¶15} While it is true that a defendant may appeal a trial court's denial of a

motion to correct jail time credit, an appeal is available only if the trial court refused to

correct a clerical mistake or a mathematical error in calculating time. State v. McClain,

Lucas App. No. L-07-1164, 2008-Ohio-481. In contrast, a claim that jail time credit was

denied because days were not properly classified as arising under the instant offense is

a "substantive" claim "which must be brought to the trial court's attention before

sentencing or raised on direct appeal."      Id. at ¶12.   Substantive claims are barred

by res judicata. Id.; State v. Chafin, Franklin App. No. 06AP-1108.

       {¶16} Appellant is challenging the trial court's determination that appellant was

not entitled to any more than one hundred and twenty-six days of jail time credit

because "[n]o further jail-time credit accrued following the date of sentencing due to

Defendant's existing incarceration on other charges." This is a substantive challenge

which is barred by res judicata.

       {¶17} The sole assignment of error is denied.
Ashland County, Case No. 12-COA-003                                           6


      {¶18} The judgment of the Court of Common Pleas of Ashland County, Ohio is

hereby affirmed.

By Farmer, J.

Delaney, P.J. and

Gwin, J. concur.




                                       _s/ Sheila G. Farmer______________



                                       _s/ Patricia A. Delaney ____________



                                       _s/ W. Scott Gwin________________

                                                     JUDGES




SGF/sg 323
               IN THE COURT OF APPEALS FOR ASHLAND COUNTY, OHIO

                             FIFTH APPELLATE DISTRICT



STATE OF OHIO                            :
                                         :
       Plaintiff-Appellee                :
                                         :
-vs-                                     :         JUDGMENT ENTRY
                                         :
RONNELL ALLEN                            :
                                         :
       Defendant-Appellant               :         CASE NO. 12-COA-003




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Ashland County, Ohio is affirmed. Costs to

appellant.




                                         _s/ Sheila G. Farmer______________



                                         _s/ Patricia A. Delaney ____________



                                         _s/ W. Scott Gwin________________

                                                       JUDGES